IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


STEPHEN RATNER, AUDREY RATNER                : No. 440 EAL 2019
AND DR. ROBERT OSTOYICH,                     :
                                             :
                   Respondents               : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
                                             :
             v.                              :
                                             :
                                             :
IRON STONE REAL ESTATE FUND I, L.P.,         :
IRON STONE REAL ESTATE GROUP I,              :
LLC AND ANDREW V. EISENSTEIN,                :
                                             :
                   Petitioners               :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of February, 2020, the Petition for Allowance of Appeal is

DENIED.